DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The response, filed 10/20/2022, has been entered. Claims 9 and 17 are cancelled. Claims 1-8, 10-16, and 18-35 are pending. The previous 112b rejection of claim 13 is withdrawn due to amendment. Applicant’s arguments regarding claims 1 and 11 have been fully considered but are unpersuasive. 
On page 10 of the response, applicant argues that Potasek fails to teach “an electrically conductive backing layer”. Specifically, applicant cites Col. 3, Line 62 of Potasek which teaches that the backing layer 116 may be silicon. In response, the examiner notes that the instant claims (e.g. claim 8) and specification (e.g. [0033]) explicitly recite that “the conductive sensing layer and the conductive backing layer each comprise crystalline silicon”. Thus it appears that applicant interprets “crystalline silicon layer” as meeting the limitation of “electrically conductive layer”. Potasek explicitly teaches that the wafer may be silicon. The examiner holds that this would teach/suggest to one of ordinary skill in the art that Potasek is referring to crystalline silicon as it is most common in the manufacture of silicon wafers, such as those used for sensors. Further, even if applicant contends that Potasek’s teaching of “silicon” could be crystalline or amorphous silicon, the examiner would then hold that the species of “crystalline silicon” is obvious pursuant to at least MPEP 2144.08 (“Obviousness of Species When Prior Art Teaches Genus”) and the commonality of crystalline silicon in the art of silicon pressure sensor wafers. Although not relied upon for the previous or instant rejections, the examiner also notes that the previously cited references of Kwa (Col. 5, Lines 1-10) and Guo ([0082], [0180]) teach that the type of silicon used is crystalline silicon. Therefore the examiner finds the aforementioned argument unpersuasive.
On page 10 of the response, applicant argues that Potasek fails to teach an electrically conductive pedestal. Applicant further argues that the insulative pedestal of Potasek teaches away from having an electrically conductive pedestal. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it is Romo who is relied upon as teaching the pedestal as being electrically conductive. Further, Potasek does not “teach away” since Potasek fails to criticize, discredit, or otherwise discourage the use of a pedestal which is electrically conductive. Potasek explicitly teaches that “[p]edestal 14 can be glass, silicon, or another suitable material”. Although Potasek teaches the pedestal as an electrically insulative material, this does not constitute a “teaching away”. Indeed, Romo shows that a metal / electrically conductive pedestal can be used. Therefore the examiner finds the aforementioned argument unpersuasive. 
On page 10 of the response, applicant argues that there is no need for the insulating layer of Kwa in the device of Potasek. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Kwa explicitly teaches (e.g. Col. 2, Lines 31-37) that the insulating layer may be used or it may not be used. In this section, Kwa also teaches that the insulating layer may protect and insulate the sensing components/layer. Still further, like Potasek, Kwa teaches the layers being made of silicon (Kwa - Col. 4, Lines 57-61). Therefore the examiner finds the aforementioned argument unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends on upon claim 9, which has been cancelled. Claim 10 is interpreted as being dependent upon claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Potasek (US 9878904 B1, prior art of record) in view of Kwa (US 9212054 B1, prior art of record) and further in view of Romo (US 8371175 B2, prior art of record).Regarding claim 1:Potasek teaches (FIG. 2A) a pressure sensor assembly comprising:
a pressure sensor including: an electrically conductive sensing layer (118) including a sensor diaphragm (119) extending between perimeter support regions (117), the sensor diaphragm having a reduced thickness relative to the perimeter support regions; 
an electrically conductive backing layer (116) having a bottom surface that is bonded to a top surface of the sensing layer (118 - the examiner notes that “top” and “bottom” are relative to the orientation of the device); 
a sensor element (Col. 4, Lines 3-4) having an electrical parameter that changes based on a deflection of the sensor diaphragm in response to a pressure difference between a first pressure on a first side of the sensor diaphragm and a second pressure on a second side of the sensor diaphragm that is opposite the first side; 
a pedestal (114) including a bottom surface; and 
an electrically conductive header (140) having a header cavity; 
wherein the pedestal (114) is attached to the header (140) within the header cavityPotasek fails to teach:
an electrically insulative layer having a bottom surface that is bonded to a top surface of the backing layer;
the pedestal bonded to the electrically insulative layer; and the electrically insulative layer electrically insulates the sensing layer from the pedestal and the header
the pedestal is electrically conductiveKwa teaches (FIGS. 8-10):
an electrically insulative layer (30 - silicon nitride - e.g. Col. 2, Lines 31-35) having a bottom surface that is bonded to a top surface of the backing layer (56)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrically insulative layer of Kwa in the device of Potasek to protect and insulate the sensing components/layer (e.g. Kwa - Col. 2, Lines 31-35).
     The examiner notes that the remaining limitations of “the pedestal bonded to the electrically insulative layer; and the electrically insulative layer electrically insulates the sensing layer from the pedestal and the header” are met upon the combination of Potasek and Kwa.Romo teaches (FIG. 5):
the pedestal (120) is electrically conductive (e.g. Col. 3, Lines 12-13; Col. 4, Lines 40-43)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal/conductive material for the pedestal, as taught by Romo, in the device of Potasek as it is an art-recognized suitable material for the purposes of a pressure sensor die pedestal. Additionally/alternatively, the metal/conductive pedestal of Romo is an art-recognized equivalent to the pedestal of Potasek.
Regarding claim 2:Potasek, Kwa, and Romo teach all the limitations of claim 1, as mentioned above.Potasek also teaches:
wherein the sensor element comprises a strain gauge (Col. 4, Lines 3-4)
Regarding claim 3:Potasek, Kwa, and Romo teach all the limitations of claim 1, as mentioned above.Potasek also teaches:
measuring circuitry (FIG. 2A - 124) coupled to the sensor element and configured to determine a pressure value based on the electrical parameter
Regarding claim 4:Potasek, Kwa, and Romo teach all the limitations of claim 1, as mentioned above.Potasek also teaches (FIG. 2A):
wherein: the pressure sensor includes a first pathway (pathway/aperture in 116) extending through the electrically insulative layer (met upon combination with Kwa) and the conductive backing layer (116) and to a sensor cavity (cavity in 118 which is below diaphragm 119) in the sensing layer that is exposed to the first side of the sensor diaphragm; and 
the bond between the sensing layer and the backing layer and the bond between the backing layer and the electrically insulative layer (met upon combination with Kwa) hermetically seal the first fluid pathway from the electrically insulative layer to the sensor cavity (inherent as it functions as pressure sensor and must be sealed)
Regarding claim 5:Potasek, Kwa, and Romo teach all the limitations of claim 4, as mentioned above.Potasek also teaches:
wherein the bonds are selected from the group consisting of a frit bond, thermocompression bond, a fusion bond, or an anodic bond (Col. 2, Lines 45-50)
Regarding claim 6:Potasek, Kwa, and Romo teach all the limitations of claim 4, as mentioned above.Potasek also teaches (FIG. 2A):
wherein: the pressure sensor assembly includes a vent to ambient air (via hole in 140); the pedestal (114) includes a second pathway (hole in 114) that is connected to the first pathway (e.g. hole in 116); and the header (140) includes a third pathway (hole in 140) that is connected to the second pathway (hole in 114) and the vent
Regarding claim 7:Potasek, Kwa, and Romo teach all the limitations of claim 4, as mentioned above.As combined in the claim 1 rejection above, Kwa teaches (FIGS. 8-10):
wherein the electrically insulative layer (30) comprises a material (silicon nitride - e.g. Col. 2, Lines 31-35) having a coefficient of thermal expansion that substantially matches a coefficient of thermal expansion of the conductive backing layer (e.g. 56 which is silicon)
Regarding claim 8:Potasek, Kwa, and Romo teach all the limitations of claim 7, as mentioned above.As combined in the claim 1 rejection above, Potasek and Kwa teach:
wherein: the conductive sensing layer and the conductive backing layer each comprise crystalline silicon (Potasek - Col. 4, Lines 52-53); and 
the material of the electrically insulative layer is selected from the group consisting of glass, ceramic, borosilicate glass, silicon nitride (Kwa - Col. 2, Lines 31-35), and aluminum nitride ceramic
Regarding claim 10, as best understood (see 112 rejection above):Potasek, Kwa, and Romo teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Potasek, Kwa, and Romo teach:
wherein the bottom surface of the pedestal and top surface of the electrically insulative layer are substantially planar surfaces
     In Potasek (FIG. 2A) the bonded surface of the pedestal 114 to 116 is planar. In Kwa (FIGS. 8-10), the bonding surface electrically insulative layer 30 (e.g. where it attaches to 56 and to the backing layer as per the combination with Potasek) is planar. In Romo (FIGS. 4-5), the bonding surface of 120 to the sensor is planar. Thus, the combination teaches “wherein the bottom surface of the pedestal and top surface of the electrically insulative layer are substantially planar surfaces”.
Regarding claim 11:Potasek teaches (FIG. 2A) a method of producing a pressure sensor assembly comprising: 
forming a pressure sensor comprising: bonding a top surface of an electrically conductive backing layer (116); 
providing an electrically conductive sensing layer (118) including a sensor diaphragm (119) extending between perimeter support regions (117), the sensor diaphragm having a reduced thickness relative to the perimeter support regions; 
bonding a top surface of the sensing layer (118) to a bottom surface of the backing layer (116 - the examiner notes that “top” and “bottom” are relative to the orientation of the device); and 
forming a sensor element (Col. 4, Lines 3-4) having an electrical parameter that changes based on a deflection of the sensor diaphragm in response to a pressure difference between a first pressure on a first side of the sensor diaphragm and a second pressure on a second side of the sensor diaphragm that is opposite the first side; 
attaching the pressure sensor to a pedestal (114); and 
attaching the pedestal (114) to an electrically conductive header (140) within a header cavity; 
Potasek fails to teach:
an electrically insulative layer with a bottom surface bonded to the top surface of the backing layer; the pedestal bottom surface bonded to the top surface of the electrically insulative layer; and wherein the electrically insulative layer electrically insulates the pressure sensor from the pedestal and the header
the pedestal is electrically conductiveKwa teaches (FIGS. 8-10):
an electrically insulative layer (30 - silicon nitride - e.g. Col. 2, Lines 31-35) having a bottom surface that is bonded to a top surface of the backing layer (56)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrically insulative layer of Kwa in the method of Potasek to protect and insulate the sensing components/layer (e.g. Kwa - Col. 2, Lines 31-35).
     The examiner notes that the remaining limitations of “the pedestal bottom surface bonded to the top surface of the electrically insulative layer; and wherein the electrically insulative layer electrically insulates the pressure sensor from the pedestal and the header” are met upon the combination of Potasek and Kwa.Romo teaches (FIG. 5):
the pedestal (120) is electrically conductive (e.g. Col. 3, Lines 12-13; Col. 4, Lines 40-43)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal/conductive material for the pedestal, as taught by Romo, in the method of Potasek as it is an art-recognized suitable material for the purposes of a pressure sensor die pedestal. Additionally/alternatively, the metal/conductive pedestal of Romo is an art-recognized equivalent to the pedestal of Potasek.
Regarding claim 12:Potasek, Kwa, and Romo teach all the limitations of claim 11, as mentioned above.Potasek also teaches:
wherein the sensor element is attached to the sensor diaphragm and comprises a strain gauge (Col. 4, Lines 3-4)
Regarding claim 13:Potasek, Kwa, and Romo teach all the limitations of claim 11, as mentioned above.Potasek also teaches (FIG. 2A):
wherein bonding the top surface of the backing layer (116) to the bottom surface of the electrically insulative layer (met upon combination with Kwa) and bonding the top surface of the sensing layer (118) to the bottom surface of the backing layer (116) comprises hermetically sealing (inherent as it functions as pressure sensor and must be sealed) a first pathway (pathway/aperture in 116) from the insulating layer (met upon combination with Kwa) to the sensor cavity (cavity in 118 which is below diaphragm 119)
Regarding claim 14:Potasek, Kwa, and Romo teach all the limitations of claim 13, as mentioned above.Potasek also teaches (FIG. 2A):
wherein: the pressure sensor includes a first pathway (pathway/aperture in 116) extending through the electrically insulative layer (met upon combination with Kwa) and the conductive backing layer (116) and to a sensor cavity (cavity in 118 which is below diaphragm 119) in the sensing layer that is exposed to the first side of the sensor diaphragm; and bonding the top surface of the electrically conductive backing layer to the bottom surface of the electrically insulative layer, and 
bonding the top surface of the sensing layer (118) to the bottom surface of the backing layer (116) each comprise forming a bond selected from the group consisting of a frit bond, thermocompression bond, a fusion bond, or an anodic bond (Col. 2, Lines 45-50; also note, the deposition of silicon nitride by Kwa may be interpreted as “a fusion bond”)
Regarding claim 15:Potasek, Kwa, and Romo teach all the limitations of claim 13, as mentioned above.As combined in the claim 11 rejection above, Kwa teaches (FIGS. 8-10):
wherein the insulating layer (30) comprises a material (silicon nitride - e.g. Col. 2, Lines 31-35) having a coefficient of thermal expansion that substantially matches a coefficient of thermal expansion of the conductive backing layer (e.g. 56 which is silicon)
Regarding claim 16:Potasek, Kwa, and Romo teach all the limitations of claim 15, as mentioned above.As combined in the claim 11 rejection above, Potasek and Kwa teach:
wherein: the conductive sensing layer and the conductive backing layer each comprise crystalline silicon (Potasek - Col. 4, Lines 52-53); and 
the material of the insulating layer is selected from the group consisting of glass, ceramic, borosilicate glass, silicon nitride (Kwa - Col. 2, Lines 31-35), and aluminum nitride ceramic

Claims 1-8 and 10-16 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Potasek (US 9878904 B1, prior art of record) in view of Kwa (US 9212054 B1, prior art of record) and further in view of Romo (US 8371175 B2, prior art of record) as it relates to the orientation of the sensor device.
     In the above rejections, the examiner noted that limitations regarding “top” and “bottom” surfaces are relative to the orientation of the device and the device of Potasek (as combined with Kwa) would function “upside down”. The above rejections are incorporated herein by reference. Claims 1-17 are additionally rejected in view of Romo (FIG. 5) which shows that the elements (e.g. sensing layer, backing layer, pedestal, etc.) may be installed in such an “upside down” configuration (relative to Potasek).

Allowable Subject Matter
Claims 18-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. These reasons are the same as those set forth in the previous Office action.
Regarding claim 18: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensor assembly comprising: a notch formed in an exposed and uninsulated side of at least one of the sensing layer and the backing layer assembly, wherein the notch defines a gap between electrically conductive side edges of the pressure sensor that provides electrical insulation from voltage arcing between the electrically conductive side edges, in conjunction with the remaining claim limitations.
Regarding claims 19-35: These claims are allowable due to at least their dependency on claim 18.
     It is known to make the mounting layer of the sensor thinner at the attachment to the base/substrate/housing relative to where the mounting layer attaches to the sensor. See: Guo et al. (US 20110256652 A1, prior art of record) - FIG. 42, element 214; Nelson et al. (US 6647794 B1, prior art of record) - FIG. 1, element 102; and Knecht et al. (US 4773269 A, prior art of record) - FIG. 5, element 60 / 61.
     Further, it is known to use a “notched” cap. See Wagner et al. (US 20020029639 A1, prior art of record) - FIG. 7A, element 119.
     Further, it is known to have resulting “ledges” in the sensing layer to make die separation easier. See Dauenhauer et al. (US 20190204172 A1, prior art of record): FIG. 4, ledges 50 and 54; FIG. 5 and [0021] regarding die separation.
     Also see Chavan et al. (US 6109113 A, prior art of record) - e.g. FIG. 5.
     However, the prior art, alone or in combination, fails to anticipate or render obvious a notch formed in an exposed and uninsulated side of at least one of the sensing layer and the backing layer assembly, wherein the notch defines a gap between electrically conductive side edges of the pressure sensor that provides electrical insulation from voltage arcing between the electrically conductive side edges, in conjunction with the remaining limitations of claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856